Citation Nr: 0513832	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

3.  Entitlement to service connection for tooth extraction 
for compensation purposes.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, dysthymia, and an anxiety disorder.

5.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1968 to 
May 1970.  

This appeal originates from a January 2003 rating decision 
and a June 2003 statement of the case of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  In those decisions, the RO denied the veteran's claim 
of entitlement to service connection for tooth extraction for 
compensation purposes, and determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for a skin 
disorder of the feet.  The RO also found that new and 
material evidence had been received regarding the claim of 
entitlement to service connection for memory loss, thus 
allowing the reopening of that claim, but then found upon de 
novo review that the evidence was against the grant of 
service connection for memory loss.  

With respect to the issue of entitlement to service 
connection for tooth extraction, the Board notes that in 
September 1970, the RO determined that service connection was 
warranted for the extraction of tooth number 9 for dental 
treatment purposes.  In the current claim, the veteran seeks 
service connection for compensation purposes.  

In September 2003 and February 2004, additional medical 
evidence was received and associated with the claims file.  
This evidence consisted of VA outpatient treatment records 
pertaining to the treatment of the veteran for various 
disabilities, and the reports of VA psychiatric and spine 
examinations.  Contained within these documents was evidence 
that is pertinent to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for memory loss.  These more recently 
submitted documents, however, contain no evidence pertinent 
to the issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disorder of the feet, or entitlement to 
service connection for a tooth extraction for compensation 
purposes.  

According to pertinent regulatory criteria, a supplemental 
statement of the case will be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified and 
transferred to the Board.  38 C.F.R. § 19.31 (2004).  Since 
the additional medical evidence is not relevant to the issues 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, or the issue of entitlement to 
service connection for a tooth extraction for compensation 
purposes, those issues can be adjudicated by the Board at 
this time without prior referral to the RO.  Since the issue 
of entitlement to service connection for memory loss, will be 
remanded to the RO for initial appellate review on a de novo 
basis, the RO will review it at that time and issue an 
appropriate supplemental statement of the case if necessary.  

As indicated above, given the favorable disposition of the 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
memory loss, the de novo review of that issue will be 
addressed in the REMAND portion of the decision below.  The 
issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection 
for a low back disorder will also be addressed in the REMAND 
portion of the decision below.  The foregoing issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
decided herein has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claims and the evidence necessary to 
substantiate them.

2.  The RO denied a claim of entitlement to service 
connection for memory loss, when it issued an unappealed 
rating decision in September 1979.

3.  Evidence submitted since the September 1979 rating 
decision bears directly and substantially upon the specific 
matter of entitlement to service connection for memory loss 
under consideration, is neither cumulative nor redundant, it 
relates to an unestablished fact necessary to substantiate 
the claim, and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for memory loss.  

4.  The RO denied a claim of entitlement to service 
connection for a skin disorder of the feet, when it issued an 
unappealed rating decision in September 1979.

5.  Evidence submitted since the September 1979 rating 
decision does not bear directly or substantially upon the 
specific matter of entitlement to service connection for a 
skin disorder of the feet under consideration, is either 
cumulative or redundant, it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection a skin 
disorder of the feet.  

6.  The veteran's claimed dental disability for compensation 
purposes is tooth extraction.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1979 rating 
decision wherein the RO denied a claim of entitlement to 
service connection for memory loss is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2004).

2.  Evidence received since the September 1979 rating 
decision wherein the RO denied a claim of entitlement to 
service connection for a skin disorder of the feet is not new 
and material, and the veteran's claim for that benefit is not 
reopened and remains denied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5104, 5107, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103. 

3.  The claim for entitlement to service connection for tooth 
extraction for compensation purposes lacks legal merit.  38 
C.F.R. § 3.381(a) (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law prior to the 
appellant's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal decided herein 
has proceeded in accordance with the provisions of the law 
and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
service connection for the various disorders at issue, the 
appellant clearly identified the disabilities in question, 
the benefits sought, and the bases for the claims.  The 
claims appeared substantially complete on their face. 

The RO has analyzed the appellant's claims under the current 
standard of review.  See the January 2003 rating decision and 
June 2003 statement of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, with the exception of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for memory loss and a skin disorder of 
the feet, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The appellant 
was given the opportunity to submit evidence and argument in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the appellant's claims below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to specific compliance with Quartuccio, a letter 
from the RO dated in October 2002 and the June 2003 statement 
of the case, specifically advised the appellant of his rights 
and responsibilities under the VCAA.  The appellant was 
advised that there was no evidence of the claimed disorders 
in service, and no competent medical evidence that related 
the disorders to service.  

In the foregoing letter from the RO and the statement of the 
case, the appellant was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  The appellant was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the January 2003 rating decision and June 2003 
statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the 
June 2003 statement of the case, the appellant has given no 
indication that there may be additional evidence available.  
It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  With the 
exception of the dental claim, the issue before VA was 
whether new and material evidence had been received to reopen 
previously denied claims.  In the case of the claim of 
service connection for a skin disease of the feet, no such 
evidence was received.  Consequently, the evidence of record 
was adequate for making a decision as to that claim.  Thus, 
providing a medical examination or obtaining a medical 
opinion was not necessary to make a decision on the claim.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the October 2002 letter from the 
RO, which indicated that the appellant was advised that he 
had 30 days to respond.  

However, it is noteworthy that additional efforts were made 
to obtain evidence as recently as September 2003, long after 
the foregoing 30 day response period of the October 2002 
letter.  It is also most significant to note that there has 
been no indication of the existence of additional pertinent 
evidence that has not been obtained.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding service 
connection was made in January 2003, following the October 
2002 VCAA notice, and was thus in compliance with that aspect 
of Pelegrini II.   

The decision in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  
Moreover, in the October 2002 VCAA letter to the 
veteran, the RO requested that the veteran send any 
medical reports in his possession.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  

New & Material Evidence
Memory Loss

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for memory loss.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
this claim.  Therefore, that claim is reopened and the 
appellant is entitled to have that claim considered de novo.  
The case is being remanded to the RO for said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied entitlement to service connection for memory 
loss when it issued an unappealed rating decision in 
September 1979.  

The September 1979 RO decision, the last time the memory loss 
service connection claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
September 1979 RO action.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

Prior to August 29, 2001, as defined by regulation, new and 
material evidence meant evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
and that amendment does apply in this case, as it applies to 
claims to reopen filed on or after August 29, 2001.  The 
appellant's claim to reopen was filed in September 2002.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed memory loss disorder in light of the 
applicable law, the Board finds that he has submitted new and 
material evidence that is sufficient to reopen the claim.  

At the time of the September 1979 denial, the claims file 
included the appellant's service medical records that showed 
an incident of complaints of falling while walking and 
falling asleep upon sitting.  The impression was intoxication 
probably due to alcohol.  There was no record of in-service 
treatment for memory loss.  There was no record of post-
service treatment for memory loss.   The specified basis for 
the final disallowance of the appellant's claim of 
entitlement to service connection for memory loss was that 
there was no evidence to show that this condition, if 
present, was incurred in or aggravated by service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in September 1979 includes private 
and VA medical records from 1979 to the present.  
Significantly, a September 1995 VA psychiatric examination 
report shows a measurable deficiency in memory retention.  
This represents the initial competent evidence of memory loss 
in the claims file.  

This evidence received since the 1979 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has a memory loss 
disorder that can be related by competent medical evidence to 
a disease or injury in service - and was not considered by 
the RO in its September 1979 decision.  The evidence added to 
the record subsequent to the September 1979 unappealed denial 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.  

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
Essentially, they address the issue of the corroboration of 
an element of the appellant's theory pertaining to the origin 
of his memory loss.  That element answers the question of 
whether there is a current memory loss, an element that was 
not present in 1979.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between a current 
disorder and service.  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant has 
memory loss that was incurred in service.  

In summary, evidence submitted since the September 1979 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, it relates to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The evidence received subsequent to the September 1979 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for memory loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 3.304 (1979) (2004).

New and Material Evidence
Skin Disorder of Feet

On the other hand, having carefully reviewed the evidence of 
record as to the appellant's claimed skin disorder of the 
feet in light of the applicable law, the Board finds that he 
has not submitted new and material evidence that is 
sufficient to reopen that claim.  

At the time of the September 1979 denial, the claims file 
included the appellant's service medical records that showed 
a record of treatment for "athletic foot" with Desenex 
ointment in September 1968.  There was no record of post-
service treatment for a skin disorder of the feet.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for a skin 
disorder of the feet was that there was no evidence to show 
that this condition, if present, was incurred in or 
aggravated by service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in September 1979 includes private 
and VA medical records from 1979 to the present.  None of 
this evidence shows complaints, treatment, or diagnosis of a 
skin disorder of the feet.  Essentially, it is all unrelated 
evidence that is neither pertinent to the feet or a skin 
disorder.  

The only evidence pertinent to a skin disorder of the feet 
consists of statements made by the veteran in support of his 
claim.  The veteran, however, is not shown to have the 
requisite medical background to provide the diagnosis or 
etiology of any claimed disorder, and hence, his statements 
cannot serve as material evidence to reopen a finally 
disallowed claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991). 

This evidence received since the 1979 denial does not bear 
either directly or indirectly upon the specific matter under 
consideration - whether the appellant has a skin disorder of 
the feet that can be related by competent medical evidence to 
a disease or injury in service.  The evidence added to the 
record subsequent to the September 1979 unappealed denial 
provides no additional information or details that should be 
considered in order to fairly decide the merits of the claim, 
nor would it increase the possibility of a favorable outcome 
to the claim.  

At this juncture, the Board is compelled to discuss a portion 
of the evidence in the veteran's claim's folder for purposes 
of explaining why no further development regarding that 
evidence is necessary.  There is contained in the record a 
November 1990 decision made by the Social Security 
Administration (SSA), wherein the veteran was awarded SSA 
disability benefits based upon a permanent disability.  
First, the Board notes that the veteran is no longer in 
receipt of SSA benefits, having been found no longer disabled 
for SSA purposes in 1999.  Second, the Board notes that the 
decision awarding SSA benefits in 1990 is of record, and the 
disabilities in question noted in that decision do not 
include a skin disorder of the feet, nor do they have any 
relationship to that disorder.  As such, the Board finds that 
there is no reasonable basis that seeking the SSA records 
would provide new and material evidence to reopen the 
veteran's claim of service connection for a skin disorder of 
the feet.  

The evidence received subsequent to 1979 is "new" because, 
even though none of it is pertinent to the claim, it was not 
of record in 1979.  The new evidence, however, is not 
"material" in the sense of being relevant to and probative 
of the issue at hand in this case because none of the new 
evidence is relevant, and as such the new evidence, when 
viewed with the old evidence, does not raise the possibility 
that the appellant has a skin disorder of the feet that was 
incurred in service.  

In summary, evidence submitted since the September 1979 
rating decision has no bearing upon the specific matter under 
consideration, and it does not relate to an unestablished 
fact necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence received subsequent to the September 1979 RO 
decision and notification is not new and material, and does 
not serve to reopen the appellant's claim of entitlement to 
service connection for a skin disorder of the feet.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
3.304 (1979) (2004).

Dental Disorder - Tooth Extraction

According to the applicable VA regulation at the time that 
the veteran's dental claim was received by VA in September 
2002, service connection for tooth extraction will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2004).

The Board notes that the veteran claims that he should be 
granted service connection for compensation purposes for the 
a tooth extraction that occurred during service, because the 
tooth extraction of tooth number 9 was well-documented in his 
service medical records.  It is true that the tooth 
extraction of tooth number 9 is well documented in the 
veteran's service medical records.  As noted above, however, 
38 C.F.R. § 3.381 provides that service connection for a 
dental disability due to a tooth extraction can only be 
granted for treatment purposes.  Since the pertinent facts 
are not in dispute and the law is dispositive, this claim 
must be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for memory loss, 
that claim is reopened, and to that extent only, the claim is 
allowed.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
disorder of the feet, and the claim remains denied.

Service connection for tooth extraction for compensation 
purposes is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The issue previously before the Board was whether the 
appellant's claim of entitlement to service connection for 
memory loss could be reopened on the basis of the receipt of 
new and material evidence.  Given that the appellant's claim 
has been reopened and the issue has thus been modified, the 
Board observes that additional due process requirements may 
be applicable as they pertain to the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Having reopened the appellant's claim of entitlement to 
service connection for memory loss, it is incumbent upon the 
RO to readjudicate that claim on a de novo basis with 
consideration of all of the evidence, both new and old.  
Consequently, that issue must be remanded to the RO via the 
AMC.  

As noted above, in September 2003 and February 2004, 
additional medical evidence was received and associated with 
the claims file.  This evidence consisted of VA outpatient 
treatment records pertaining to the treatment of the veteran 
for various disabilities, and the reports of VA psychiatric 
and spine examinations  Contained within these documents was 
evidence that is pertinent to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for memory loss.  

According to pertinent regulatory criteria, a supplemental 
statement of the case will be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified and 
transferred to the Board.  38 C.F.R. § 19.31 (2004).  Since 
the additional medical evidence is relevant to the issue of 
entitlement to service connection for memory loss that is to 
be adjudicated on a de novo basis, the RO must review the 
newly received evidence and issue an appropriate supplemental 
statement of the case if the benefit cannot be granted.  

Secondly, in a March 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, dysthymia, and an anxiety disorder, and 
entitlement to service connection for a low back disorder.  
In April 2004, the veteran, through his representative, filed 
a statement that must be construed as a timely notice of 
disagreement with regard to the foregoing claims.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.201, 
20.302 (2004).  When there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, the appellant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, the Board observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to 
service connection for memory loss in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any memory loss since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issues of entitlement to service 
connection for an acquired psychiatric 
disorder, to include post-traumatic stress 
disorder, dysthymia, and an anxiety 
disorder, and entitlement to service 
connection for a low back disorder.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2004).  

Then, only if the appeal is timely 
perfected, the issue(s) should be 
certified to the Board for further 
appellate consideration.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for memory loss on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


